                            IN THE UNITED STATES DISTRJCT COURT

                                FOR THE DISTRJCT OF OREGON

MYCHAL ROBERT HUSTED,
                                                                       Case No. 3:19-cv-00153-YY
               Plaintiff,
                                                                              ORDER TO DISMISS
       V.

STATE OF OREGON; POLK COUNTY;
POLK COUNTY JAIL; CAPTAIN iSHAM;
DEPUTY REESE; DEPUTY COOK;
DEPUTY KONG, et al.,

               Defendants.

SIMON, Judge.

       Plaintiff, an inmate at the Santiam Correctional Institution, brings this civil rights action
                                                                                       -
pursuant to 42 U.S.C. § 1983. Pursuant to an Order entered this date, the Court granted Plaintiffs

Application to Proceed In Forma Pauperis. However, for the reasons set forth below, the_ Court

dismisses Plaintiffs Complaint.

                                         BACKGROUND

       Plaintiff names 'as Defendants the State of Oregon, Polk County, the Polk County Jail (the

"Jail"), Jail Director Captain Isham, Deputy Reese, Deputy Cook and Deputy Kong. Plaintiff

includes the designation "et al" in the caption of his Complaint but does not identify any additional ·

Defendants in the Complaint itself, except that Plaintiff does refer to a Deputy Smalley in one claim.



1 - ORDER TO DISMISS
        Plaintiff alleges that while incarcerated at the Polk County Jail from September to October

of 2018, Defendants denied P~aintiff proper medical care and his right to doctor-patient privacy. 1

Plaintiff alleges he is on insulin, and that there was no medical staff on duty to properly administer

and monitor his medication. Instead, he alleges, Deputies Reese, Cook, Kong, Smalley, and others,

who were not properly licensed or trained to give Plaintiff insulin did so, putting Plaintiffs health

at risk. Plaintiff also alleges that Deputy Cook denied Plaintiff food "to balance my insulin and

sugar needs during my low CBG needs."

        By way of remedy, Plaintiff seeks injunctive relief requiring access to medical care for Jail

inmates in the future, as well as training for deputies on proper procedures for dealing with medical

issues. Plaintiff also seeks money damages.

                                             STANDARDS

      - A district court must dismiss an action initiated by a prisoner seeking redress from a

governmental entity or officer or employee, if the Court determines that the action (i) is :frivolous

or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b). When a plaintiff

is proceeding pro se, the court must construe the pleadings 'liberally and afford the plaintiff the

benefit of any doubt. Erickson v. Patdits, 551 U.S. 89, 94 (2007). Moreover, before dismissing a

pro se civil rights complaint for failure to state a claim, the court supplies the plaintiff with a -

statement of the complaint's deficiencies. Karim-Panahi v. Los Angeles Police Dept., 83 9 F .2d 621,

623-24 (9th Cir. 1988); Eldridge v. Block, 832 F.2d 1132, 1136 (9th Cir. 1987). A prose litigant

will be. given leave. to amend his or her complaint unless. it is clear- that the deficiencies of the


       1
           It appears from the Complaint that Plaintiff was held as a pre-trial detainee at the Jail.

2 - ORDER TO DISMISS
complaint carm.ot be cured by amendment. Karim-Panahi, 839 F.2d at 623; Lopezv. Smith, 203 F.3d

1122, 1130-31 (9th Cir. 2000).

                                           DISCUSSION

       To state a claim for relief under 42. U.S.C. § 1983, a plaintiff must allege facts showing the

deprivation of a right, privilege or immunity secured by the Constitution or federal law by a person

acting under color of state law. L. W v. Grubbs, 974 F.2d 119, 120 (9th Cir. 1992); Collins v.

Womancare, 878 F.2d 1145, 1147 (9th Cir. 1989).

       A pretrial detainee' s claim of denial of adequate medical care arises under the Due Process

Clause of the Fourteenth Amendment. See Gordon v. County of Orange, 888F.3d1118, 1124-25

(9th Cir. 2018), cert. denied, 139 S. Ct. 794 (2019); see also Bell v. Wolfjsh, 441 U.S. 520,527 n.16

(1979) (Due Process Clause is relied on for pretrial detainees' claims because a "[s]tate_does not

acquire the power to punish with which the Eighth Amendment is concerned until after it has secured

a formal adjudication of guilt in accordance with due process oflaw"). The deliberate-indifference

standard that applies to a pretrial detainee's medical claim is an objective one rather than subjective,

as for a convicted prisoner's claim. In Gordon, the Ninth Circuit recently set forth the objective

standard applicable to pretrial detainees as follows:

       [T]he elements of a pretrial detainee's medical care claim against an individual
       defendant under the due process clause of the Fourteenth Amendment are: (i) the
       defendant made an intentional decision with respect to the conditions under .which
       the plaintiff w~s confined; (ii) those conditions put the plaintiff at substantial risk of
       serious harm; (iii) the defendant did n:ot take reasonably available measures to abate
       that risk, even· though a reasonable official in the circumstances would have
       ·appreciated the high degree of risk involved-making the consequences of the
       defendant's conduct obvious; and (iv) by not taking such measure, the defendant ·
       caused the plaintiffs injuries.

Gordon, 888 F.3dat 1125_.


3 - ORDER TO DISMISS
        With regard to Plaintiffs medical treatment at the Jail, Plaintiffpresents only conclusory and

vague allegations. Specifically, Plaintiff does not allege that he suffered any injury, let alone serious

harm, as a result of the Deputies' actions. Accordingly, the Court cannot determine without further

clarification whether Plaintiff may state a plausible claim under the Fourteenth Amendment. If

Plaintiff amends the Complaint, he should set forth in a short and plain statement what each

Defendant did or did not do and how Plaintiff was harmed thereby.

        Moreover, the Polk County Jail is not a legal entity capable of being sued under § 1983.

Matthewsv. Pierce County Sheriff's Dept., Case No. 3:19-cv-05329-RBL-DWC, 2019 WL2141640,

at *3 (W.D. Wash. May }6, 2019). To the extent Plaintiff asserts·a claim against the municipality

of Polk County, to state such a claim he must show the County's employees or agents acted through

·an official custom, pattern, or policy permitting deliberate indifference to, or violating, the Plaintiffs

civil rights, or that the entity ratified the unlawful conduct. Monell v. New York City Dept. ofSocial

Services, 436 U.S. 658, 690-91 (1978). Plaintiff must show (1) deprivation of a constitutional right;·

(2) the municipality has a policy; (3). the policy amounts_ to deliberate indifference to a plaintiffs

constitutional rights; and (4) the policy is the moving force behind the constitutional violation.

Oviatt v. Pearce, 954 F.3d 1470, 1474 (9th Cir. 1992).

        Plaintiff has not alleged facts to show that Polk County is liable. If Plaintiff amends the

Complaint he must allege facts sufficient to meet the required elements of a claim against a

municipality and show Polk County violated his constitutional rights.

        To the extent Plaintiff seeks injunctive relief requiring Defendants to facilitate access to

medical care at the Jail in the future, such a remedy is moot because _Plaintiff is no longer

incarcerated at the Jail. See Pride v. Correa, 719F.3d1130, 1138 (9th Cir. 2013) (when an inmate


4 - ORDER TO DISMISS
challenges prison conditions at a particular facility, but has been transferred from the facility and has

no reasonable expectation of returning, his claim for injunctive relief is moot) ; Alvarez v. Hill, 6_67

F.3d 1061, 1064 (9th Cir. 2012) ("[a]n inmate's release from prison while his claims are pending

generally will moot any claims for injunctive relief relating to the prison's policies unless the suit

has been certified as a class action").

       Finally, Plaintiff cannot state a Fourteenth Amendment claim against the State of Oregon.

The Eleventh Amendment serves as a jurisdictional bar to suits by private parties against a state or

agency unless the state or agency consents to such suit. See Quern v. Jordan, 440 U.S. 332 (1979);

Alabama v. Pugh, 438 U.S. 781 (1978). In the instant case, the State of Oregon has not consented

to suit. See Delong Corp. v. Oregon State Hwy Comm., 343 F.2d 911,912 (9th Cir. 1965) (Oregon

has not consented to be sued in federal court or otherwise waived its immunity).

                                           CONCLUSION

       Based on the foregoing, the Court DISMISSES Plaintiff's Complaint. Plaintiff may file an

Amended Complaint, curing the deficiencies noted above, within 30 days of the date of this order.

Plaintiff is advised that failure to file an Amended Complaint shall result in the dismissal of this

proceeding, with prejudice.     Because the Court does not find exceptional circumstances warranting

the appointment of counsel at this juncture, Plaintiff's Motion for Appointment of Counsel (ECF No.

3) is DENIED.

       IT IS SO ORDERED.

       DATED this ~ y of May, 2019.                               _.   ~
              ·.                 .            ~~
                                                Michael H. Simon
                                                United States District Judg~


5 - ORDER TO DISMISS
